Citation Nr: 0502266	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  99-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1995 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that, in pertinent part, granted service 
connection and assigned a noncompensable (0 percent) 
evaluation for low back pain.  In January 1999, the veteran 
filed a notice of disagreement with respect to the initial 
disability rating assigned.  The RO issued a statement of the 
case in April 1999 and received the veteran's substantive 
appeal later that month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  Among 
other things, the VCAA and implementing regulations require 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

Review of the record discloses that, as to the claim for a 
higher initial rating on appeal, the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate the claim, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In order to ensure that the veteran receives the due 
process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.  

The Board also notes that the RO, in an April 2004 
Supplemental Statement Of the Case, provided the veteran with 
the amended regulations pertaining to the evaluation of 
intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-49 
(2002), 68 Fed. Reg. 51,454-58 (2003), and 69 Fed. Reg. 
32,499 (June 10, 2004).  The veteran was afforded a VA 
examination in connection with his claim in September 1998.  
However, the examination report is inadequate for rating 
purposes as it does not sufficiently address the revised 
rating criteria.  

Under the circumstances, and in light of the amended rating 
criteria referenced above, the Board is of the opinion that 
further VA examination of the veteran's low back disability 
is warranted.  

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence in support 
of his claim on appeal.  

Accordingly, this matter is remanded for the following 
development:  

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate his claim on 
appeal for a higher initial rating.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  See Quartuccio v.  
Principi, 16 Vet. App. 183, 187 (2002).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.   

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination to determine the 
current severity of his service-connected 
low back disability.  The veteran's 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and all 
findings should be reported in detail.  

The examiner is asked to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner is asked 
to assess the extent of any pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  If this is 
not feasible, the examiner should so 
state.  

The examiner is also asked to identify 
any neurological signs and symptoms 
resulting from the veteran's back 
disability that are present constantly, 
or nearly so.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to the veteran's low back 
disability should be described in detail 
and the degree of any paralysis, neuritis 
or neuralgia should be set forth (i.e., 
mild, moderate, severe, complete).  

In addition, based on examination 
findings, medical principles, and a 
review of the claims file, the examiner 
is asked to address the following 
questions:

(A) If the veteran has intervertebral 
disc syndrome, is such (1) mild, (2) 
moderate with recurring attacks, (3) 
severe with recurring attacks and 
intermittent relief, or (4) pronounced 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc with little intermittent relief?

(B)  Has the veteran's service-connected 
low back disability, resulted in 
incapacitating episodes (i.e., periods of 
acute signs nd symptoms that require bed 
rest prescribed by a physician and 
treatment by a physician) over the past 
12 months?  If so, the examiner should 
identify the total duration of those 
episodes over the past 12 months.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable. 

5.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an initial compensable disability rating 
for the service-connected low back 
disability.  This review should consider 
the regulatory criteria for evaluations 
of disabilities and injuries of the spine 
that were in effect prior to September 
23, 2002; from September 23, 2002, to 
September 25, 2003; and from September 
26, 2003.

6.  If such determination remains 
unfavorable, the veteran and his 
representative, if any, should be 
furnished a Supplemental Statement Of the 
Case in accordance with 38 U.S.C.A. § 
7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran should be afforded 
an appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.   
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



